FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               February 9, 2018
                                    PUBLISH                   Elisabeth A. Shumaker
                                                                  Clerk of Court
                   UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 TIMOTHY REDMOND; NICK
 WATSON; GEORGE MONFORT;
 DANIEL LASSCHE; KRAIG
 CANFIELD, and all others similarly
 situated,

             Plaintiffs - Appellants,
       v.                                               No. 16-4131
 SCOTT CROWTHER, as successor to
 Alfred Bigelow in his official
 capacity; ROBERT POWELL, in his
 individual capacity; and JASON
 NICHOLES, in his individual
 capacity,

             Defendants - Appellees.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH
                  (D.C. NO. 2-13-CV-00393-DAK)


Karra J. Porter (Kristen C. Kiburtz with her on the briefs), Christensen & Jensen,
P.C., Salt Lake City, Utah, for Appellants.

Joshua D. Davidson, Assistant Utah Solicitor General (Sean D. Reyes, Utah
Attorney General, with him on the brief), Office of the Utah Attorney General,
Salt Lake City, Utah, for Appellees.


Before TYMKOVICH, Chief Judge, EBEL, and LUCERO, Circuit Judges.
TYMKOVICH, Chief Judge.


      This appeal arises from prison officials’ attempt to gain control over an

agitated prisoner who refused to obey their orders, locked himself in the prison’s

outdoor recreation yard, and threatened prison officials. To subdue the prisoner,

prison officials decided to drop CS gas, a commonly used tear gas, into the

recreation yard.

      The plan went awry. The recreation yard contained a prison ventilation

system intake vent, which draws air in from the recreation yard and circulates it

inside the prison. So when prison officials deployed the gas, the intake vent drew

the gas in and filtered it into the prison. Numerous prisoners in their cells were

exposed to the gas, which caused a burning sensation in their eyes, ears, and

noses, and made it difficult for them to breathe. Prison officials evacuated the

prisoners housed in two sections of the prison after they secured the prisoner in the

recreation yard. The officials did not, however, evacuate the prisoners in two

other sections.

      On behalf of a class of about one-hundred prisoners, Timothy Redmond

sued three of the prison officials for constitutional violations under 42 U.S.C. §

1983, claiming the officials violated the Eighth Amendment and Utah’s

Constitution by exposing the prisoners to gas, and then failing to provide adequate

medical care.


                                         -2-
      The district court granted the defendants’ summary judgment motion.

Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM. The prison

officials’ conduct, at most, only accidently exposed the prisoners to CS gas, and

qualified immunity shields government officials from liability for mistakes like

this one. And the rest of Redmond’s claims fail, too, either because Redmond

forfeited them, failed to prove a constitutional violation occurred, or did not cite

case law that clearly established the alleged rights. Finally, violating the Utah

Constitution requires more-than-negligent conduct, and the prison officials’

conduct was textbook negligence.

                                  I. Background

      Redmond and the entire plaintiff class 1 were incarcerated in the Olympus

Wing of the Utah State Prison, an inpatient treatment facility that houses prisoners

with physical and mental health conditions. It has five divided sections. Section

D includes a recreation yard which is enclosed by four walls and open to the sky.

On one of those walls is an intake vent to Olympus’s HVAC unit. The vent takes

in air from the recreation yard and circulates it into the cells in sections A, B, C,

and D.

      James Hill is a prisoner housed in Section D. On August 3, 2011, Hill

violated prison rules. When an officer tried to discipline him, Hill walked away.


      1
          For ease of reading, we use “Redmond” as short-hand for the entire
plaintiff class.

                                          -3-
The officer ordered Hill to return to his cell, but Hill refused. In response, prison

officials ordered all prisoners to return to their cells and locked the doors.

      But Hill did not return to his cell. He instead walked into Section D’s

recreation yard and closed the door behind him, which caused it to lock. Hill then

took off his glasses and began sharpening them on the wall. He declared he would

“stick or cut the first pig that came out there,” paced aggressively, swung his arms

in the air, swore, and spit at prison officials. App. at 283.

      In response, Robert Powell, the lead officer on duty that day, called the

special operations unit, which Jason Nicholes led. Nicholes and his team planned

how to extract Hill. Nicholes considered various options such as using a shield

wall, shooting Hill with a rubber bullet, or deploying pepper spray. In the end,

however, Nicholes concluded that these paths presented additional risks to staff, so

he decided to deploy CS gas.

      But before doing so, Nicholes examined the recreation yard and looked for

risks—he did not notice any, nor did he notice the HVAC vents. With his team in

place, Nicholes instructed Hill to submit to a strip search and be handcuffed. He

warned Hill that if he did not comply, force would be used. Hill nevertheless

flipped off Nicholes and said “F*** you, fascist.” App. at 288.

      Nicholes then ordered his team to deploy the CS gas. The plan went

smoothly except for a significant problem—the HVAC unit. Because the

recreation yard contained the HVAC unit’s intake vent, the vent drew the gas in

                                           -4-
and pumped it inside the prison. The gas went into the cells in sections A, B, C,

and D. It also went into administrative areas. The gas caused a burning sensation

in prisoners’ eyes, ears, and noses, and made it difficult for them to breathe.

      It took about thirty minutes for Powell and other prison officials to evacuate

the prisoners in Sections B and C. During the evacuation, Powell went into the

recreation yard and confirmed that medical staff were offering assistance to

prisoners. Yet when the evacuated prisoners were lined up in the recreation yard,

Powell told them:

             if any of you sissies absolutely need medical treatment,
             that’s fine, but if any of you are just going over there to
             whine and cry, something to that extent, or say, oh, my
             eyes hurt or something like that, I’m going to put you on
             lockdown or see about having you removed from this
             facility. I’m not going to have you wasting time with
             those complaints. If you’re about to die, that’s one thing.

App. at 1284. Two prisoners claim they would have sought medical treatment had

Powell not made this statement.

      Next, Powell entered sections A and D. 2 Powell thought the gas had

dissipated in these sections and that the prisoners no longer complained about the

gas. He thus decided to not evacuate Sections A and D at all. To air these

sections out, Powell instead opened the ports of the cells’ doors and placed an



      2
        The prisoners housed in Sections A and D cannot mingle with other
prisoners. They consequently could not be evacuated alongside the prisoners in
Sections B and C.

                                          -5-
industrial fan in the doorway. Medical staff also walked around Sections A and D

to ask if prisoners needed medical care.

                                   II. Analysis

      Redmond contends that Powell and Nicholes violated the Eighth

Amendment by exposing the prisoners to CS gas and then failing to respond

adequately to their resulting medical needs. He also claims Powell, Nicholes, and

Crowther violated the Utah Constitution’s unnecessary-rigor clause by exposing

the prisoners to CS gas.

      We first discuss our standard of review before turning to Redmond’s claims

under the Eighth Amendment and the Utah Constitution.

      A.      Standard of Review

      Ordinarily, we grant summary judgment only if no genuine issue as to any

material fact exists and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c). But our “review of summary judgment orders in the qualified

immunity context differs from that applicable to review of other summary

judgment decisions.” Koch v. City of Del City, 660 F.3d 1228, 1238 (10th Cir.

2011). “When a defendant asserts qualified immunity at summary judgment, the

burden shifts to the plaintiff to show that: (1) the defendant violated a

constitutional right and (2) the constitutional right was clearly established.” Id.

“If, and only if, the plaintiff meets this two-part test does a defendant then bear the

traditional burden of the movant for summary judgment . . . .” Id.

                                           -6-
      In determining whether the plaintiff meets this burden, we “ordinarily

accept the plaintiff’s version of the facts—that is, the ‘facts alleged.’” A.M. v.

Holmes, 830 F.3d 1123, 1136 (10th Cir. 2016) (quoting Riggins v. Goodman, 572

F.3d 1101, 1107 (10th Cir. 2009)). But “because at summary judgment we are

beyond the pleading phase of the litigation, [the] plaintiff’s version of the facts

must find support in the record.” Id. (quoting Thomson v. Salt Lake Cty., 584

F.3d 1304, 1312 (10th Cir. 2009)). Thus, if the non-moving party’s version of the

facts is “blatantly contradicted by the record, so that no reasonable jury could

believe it,” then we “should not adopt that version of the facts.” Thomson, 584

F.3d at 1312.

      To qualify as clearly established, a constitutional right must be “sufficiently

clear that every reasonable official would have understood that what he is doing

violates that right.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015). A case clearly

establishes a right “when a Supreme Court or Tenth Circuit decision is on point, or

if the clearly established weight of authority from other courts shows that the right

must be as [the] plaintiff maintains.” PJ ex rel. Jensen v. Wagner, 603 F.3d 1182,

1197-98 (10th Cir. 2010). And although there need not be a case precisely on

point for a right to be clearly established, “existing precedent must have placed the

statutory or constitutional question beyond debate.” Mullenix, 136 S. Ct. at 308.

This high bar ensures qualified immunity protects “all but the plainly incompetent

or those who knowingly violate the law.” Id.

                                          -7-
      And it is a “longstanding principle that clearly established law should not be

defined at a high level of generality.” White v. Pauly, 137 S. Ct. 548, 552 (2017)

(per curiam). The “dispositive question is whether the violative nature of

particular conduct is clearly established.” Mullenix, 136 S. Ct. at 308. We

therefore must determine whether a right is clearly established “in light of the

specific context of the case, not as a broad general proposition.” Id.; see also

White, 137 S. Ct. at 552.

      B.      Eighth Amendment Claims

      Redmond claims Powell and Nicholes violated the Eighth Amendment by

(1) exposing plaintiffs to CS gas; (2) discouraging plaintiffs from seeking medical

attention and not permitting them all to leave their cells or to shower; (3) verbally

abusing and intimidating plaintiffs; and (4) failing to train prison staff regarding

the use of CS gas.

      We examine each claim in turn, and find none persuasive.

             1.      Exposure to Gas

      Redmond contends Powell and Nicholes violated the Eighth Amendment by

exposing prisoners to CS gas. To begin with, the parties dispute whether we

should analyze this claim under the conditions-of-confinement framework or the

excessive-force framework. Redmond argues that when “assessing the claims of

innocent bystanders who are not the intended target of force and whose exposure




                                          -8-
to force does not further the purpose of maintaining and restoring discipline,” the

conditions-of-confinement framework applies. Aplt. Br. at 40. We disagree.

      The Supreme Court made clear in Whitley v. Albers that when prison

officials employ force “to resolve a disturbance . . . that indisputably poses

significant risks to the safety of inmates and prison staff,” we must analyze that

use of force under the excessive-force rubric. 475 U.S. 312, 320 (1986); see

DeSpain v. Uphoff, 264 F.3d 965, 978 (10th Cir. 2001). That the officials intended

to only expose Hill to the gas—and Redmond and the other prisoners were thus

secondarily exposed to it—does not transform this into a conditions-of-

confinement claim. Which framework applies turns not on whom the force was

applied to but, rather, on why the officials deployed the force in the first place.

See Whitley, 475 U.S. at 320–21. And we use the excessive-force framework

whenever prison officials “mak[e] and carry[] out decisions involving the use of

force to restore order in the face of a prison disturbance.” Id. at 320. The

decision to deploy CS gas indisputably involved the use of force to restore order,

so we employ the excessive-force framework. 3

      3
        Even if Redmond were correct that the conditions-of-confinement
framework governed, the officials would still be entitled to qualified immunity.
Conditions-of-confinement claims have two prongs: (1) an objective prong, under
which the alleged injury must be sufficiently serious, and (2) a subjective prong,
under which the prison official who imposed the condition must have done so
with deliberate indifference. See, e.g., Farmer v. Brennan, 511 U.S. 825, 834
(1994). An official acts with deliberate indifference when he “knows of and
disregards an excessive risk to inmate health or safety; the official must both be
                                                                        (continued...)

                                          -9-
      Nicholes and Powell are entitled to qualified immunity on the claim they

used excessive force by exposing the prisoners to gas. Redmond fails to meet his

burden of showing a constitutional violation occurred. And even assuming the

officials did, in fact, violate the Eighth Amendment, Redmond fails to show this

right was clearly established.

                   a.     Constitutional Violation

      “[A]n excessive force claim involves two prongs: (1) an objective prong that

asks if the alleged wrongdoing was objectively harmful enough to establish a

constitutional violation, and (2) a subjective prong under which the plaintiff must

show that the officials acted with a sufficiently culpable state of mind.” Giron v.

Corr. Corp. of America, 191 F.3d 1281, 1289 (10th Cir. 1999). An official has a

culpable state of mind if he uses force “maliciously and sadistically for the very

purpose of causing harm,” rather than “in a good faith effort to maintain or restore

discipline.” Whitley, 475 U.S. at 320–21.

       Redmond fails to meet his burden of proving Nicholes and Powell acted

with the subjective intent required to use excessive force. The record reveals the

      3
       (...continued)
aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and he must also draw the inference.” Id. at 837.

       Redmond cannot show the officers acted with the subjective intent required
for a conditions-of-confinement claim. At most, the record reveals negligent
conduct. And deliberate indifference “describes a state of mind more
blameworthy than negligence.” Id. at 835.


                                        -10-
defendants inadvertently—not intentionally or maliciously—exposed the prisoners

to CS gas. And accidently deploying force is antithetical to deploying that force

maliciously or sadistically. Compare DeSpain, 264 F.3d at 978–80 (10th Cir.

2001) (holding a prison official would act maliciously and sadistically by

indiscriminately spraying pepper spray along a prison tier as a practical joke), with

Gargan v. Gabriel, 50 F. App’x 920, 923 (10th Cir. 2002) (unpublished)

(concluding prison officials did not act with deliberate indifference when they

exposed a prisoner with a heart condition to pepper spray, but did not know the

spray would aggravate his heart condition). Simply put, because the record

demonstrates the prison officials inadvertently exposed the prisoners to gas, they

could not have done so with malicious or sadistic intent.

       Redmond argues that whether the “exposure was truly inadvertent” is a

jury question, so we must accept Redmond’s alleged version of the

facts—Nicholes and Powell intended to gas all the prisoners, not just Hill. Aplt.

Br. at 47. But because we are beyond the pleading stage, we will only accept

Redmond’s version of the facts if a reasonable juror could believe it. See Holmes,

830 F.3d at 1136. Redmond argues a jury could infer the officers intended to gas

all the prisoners, not just Hill, because the officers knew the HVAC unit existed,

knew the harmful effects of CS gas, knew the gas should not be deployed in small

spaces near buildings and hospitals because it could easily disperse, and would

have seen the HVAC unit because it was large and conspicuous.

                                         -11-
          But after reviewing the record, we conclude that no reasonable juror could

believe the officers intended to expose any prisoner besides Hill to gas. Indeed,

Nicholes testified that he did not notice the HVAC unit before deploying the gas.

And after deploying the gas, Powell exclaimed the “one thing we didn’t plan on is

where is the intake air for this HVAC system.” App. at 133. The gas getting

drawn into the intake vent, moreover, caused significant trouble for the officials.

The gas went into administrative areas—thus exposing those prison officials to

gas—and required a large-scale evacuation of the prison. Given all this,

Nicholes’s and Powell’s generalized knowledge about the HVAC system and CS

gas’s intended uses and effects are insufficient to create a jury question about their

intent.

          Redmond also argues that because the officers used excessive force against

Hill by subduing him with CS gas, the officers also employed excessive force

against all the prisoners exposed to the gas. But even assuming an excessive-force

claim is transferable in this way, Redmond fails to show the officers maliciously

and sadistically deployed force against Hill.

          To determine whether prison officials applied force maliciously and

sadistically or, rather, in good faith, we consider (1) the need for the force, and (2)

whether the officers used a disproportionate amount of force. See Whitley, 475

U.S. at 321. Redmond argues both factors support the inference that the officers

deployed the gas maliciously and sadistically. For several reasons, we disagree.

                                           -12-
      First, the prison officials needed to use force. Hill had, after all, locked

himself inside the recreation yard and refused to comply with prison officials’

orders. 4 Redmond makes much of the fact that Hill had allegedly thrown his

sharpened glasses over the wall, leaving him unarmed. And he argues our

summary-judgment standard of review requires us to assume the officers knew Hill

was unarmed. Even assuming they knew Hill had no weapon before deploying the

gas—which they deny—it matters not. Armed or not, prisoners “cannot be

permitted to decide which orders they will obey, and when they will obey them.”

Soto v. Dickey, 744 F.2d 1260, 1267 (7th Cir. 1984).

      Second, Redmond argues the officers used a disproportionate amount of

force. Specifically, he claims the force employed must be disproportionate

because it “was so great that over one hundred innocent Prisoners’ cells were

doused in CS gas.” Aplt. Br. at 35. To be sure, it would be disproportionate to

intentionally expose over one-hundred prisoners to gas just to secure one prisoner.

In such a case, the ends would not justify the means. But that intention, of course,

is not present in this case. Rather, the record demonstrates the officials

inadvertently exposed the other prisoners to gas. So the question, then, is whether



      4
         Redmond claims Hill did not “refuse[] to comply with commands”
because “it was unclear what Hill was being commanded to do.” Aplt. Br. at 34.
We disagree. Indeed, Hill reacted to the commands by giving Nicholes the finger
and saying “F*** you, fascist.” App. at 288. We think this reaction is as clear an
indication as any that Hill had no plans to comply with the orders.

                                         -13-
it was disproportionate to use CS gas to secure Hill, when the officers did not

realize other prisoners would be incidentally exposed to the gas as well.

      Against the backdrop of the deference we afford prison officials in these

situations, we cannot conclude it was disproportionate to use CS gas. Indeed,

when prison officials must act to “preserve internal order and discipline,” we

afford them “wide-ranging deference.” See Whitley, 475 U.S. at 320–21. This

deference “does not insulate from review actions taken in bad faith and for no

legitimate purpose, but it requires that neither judge nor jury freely substitute their

judgment for that of officials who have made a considered choice.” Id. at 322.

And here, the record demonstrates Nicholes considered other ways to subdue Hill,

but ultimately chose to use CS gas because the other options involved too great a

risk to prison staff. 5 We therefore must defer to that “considered choice.” Id.

                    b.     Clearly Established

      Even if we assume a constitutional violation occurred, moreover, the

officers would still be entitled to qualified immunity because no case clearly

establishes this right. To prove “the contours of an excessive-force claim . . . were

well established,” Redmond cites Whitley for the general proposition that


      5
        Redmond claims from “the very beginning Nicholes had decided and
received permission to use CS gas.” Aplt. Br. at 8. True, before considering
other ways to secure Hill, Nicholes told his supervisor he would “probably be
using CS gas.” App. 857. But the fact that Nicholes thought he would ultimately
decide to deploy gas does not undercut or somehow invalidate his subsequent
consideration of different options.

                                          -14-
“‘conduct that does not purport to be punishment at all’ violates the Eighth

Amendment if it involves the ‘unnecessary and wanton infliction of pain.’” Aplt.

Br. at 48 (quoting Whitley, 475 U.S. at 312, 319). We certainly agree with this

proposition in the abstract, but Whitley did not involve even remotely similar facts.

See Whitley, 475 U.S. at 317–19 (examining whether a prison official used

excessive force when he shot a prisoner in the knee while trying to quell a prison

riot).

         And although Whitley repeats the Eighth Amendment’s general framework,

the Supreme Court recently reminded us that it is a “longstanding principle that

clearly established law should not be defined at a high level of generality.” White,

137 S. Ct. at 552. General legal standards therefore rarely clearly establish rights.

See, e.g., Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). They only do so in “an

obvious case.” White, 137 S. Ct. at 552. That is, a case in which the “contours of

a right are sufficiently clear that every reasonable official would have understood

that what he is doing violates that right.” Ashcroft, 563 U.S. at 741; see, e.g.,

Hope v. Pelzer, 536 U.S. 730, 739 (2002). This is no such case.

         Indeed, White is instructive. In that case, the Supreme Court reversed our

circuit’s conclusion that a right was clearly established. White, 137 S. Ct. at 552.

Our circuit erred, the Court explained, by relying on cases which laid out

“excessive-force principles at only a general level” to clearly establish the right,

rather than “identify[ing] a case where an officer acting under similar

                                          -15-
circumstances” violated that right. Id. Redmond asks us to repeat this same

mistake.

      Nor do the most factually similar cases from our circuit clearly establish

that inadvertent exposure to gas violates the Eighth Amendment. To the contrary,

in Gargan, a non-precedential unpublished decision, we held spraying an unarmed

prisoner secured in his segregation cell with pepper spray did not violate the

Eighth Amendment. 50 F. App’x at 923. And in DeSpain, we held it would

violate the Eighth Amendment to “indiscriminately” spray a prison tier with

pepper spray as a practical joke. 264 F.3d at 978–80. Neither case clearly

establishes that it violates the Eighth Amendment to use CS gas to secure an

uncooperative prisoner and, in doing so, inadvertently expose other prisoners to

the gas.

      In sum, Nicholes and Powell are entitled to qualified immunity on the claim

they violated the Eighth Amendment by exposing the prisoners to CS gas.

Redmond cannot establish that the officers violated the Eighth Amendment and,

even assuming they did, the right would not be clearly established.

             2.    Deliberate Indifference to Serious Medical Needs

      Redmond next contends Powell acted with deliberate indifference to

prisoners’ serious medical needs in violation of the Eighth Amendment.

      “[D]eliberate indifference to serious medical needs of prisoners” violates the

Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). To establish

                                         -16-
an Eighth Amendment claim based on inadequate medical care, the prisoner must

prove both an objective component and a subjective component. Self v. Crum, 439

F.3d 1227, 1230–31 (10th Cir. 2006). The objective component requires showing

the alleged injury is “sufficiently serious.” Id. at 1230. A delay in medical care is

only sufficiently serious if “the plaintiff can show the delay resulted in substantial

harm.” Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). A “lifelong handicap,

permanent loss, or considerable pain” may satisfy the substantial harm

requirement. Id.

      The subjective component requires showing the prison official “knew [the

inmate] faced a substantial risk of harm and disregarded that risk by failing to take

reasonable measures to abate it.” Martinez v. Beegs, 563 F.3d 1082, 1088–89

(10th Cir. 2009). The subjective prong is met if prison officials “intentionally

deny[] or delay[] access to medical care or intentionally interfere[] with the

treatment once prescribed.” See Estelle, 83 F.3d at 104–05.

      Redmond claims Powell acted with deliberate indifference to the prisoners’

serious medical needs in two ways: (1) by not allowing the prisoners to leave their

cells to get fresh air or to shower, and (2) by discouraging them from seeking

medical attention. Even assuming these allegations are true, qualified immunity

shields Powell from liability.




                                         -17-
                   a.     Access to Fresh Air and Showers

      On the fresh-air claim, Redmond fails to show a constitutional violation

occurred. Redmond makes two separate arguments as to the prisoners in Sections

B and C and those in Sections A and D.

      First, since Powell did not evacuate the prisoners in Sections B and C until

Hill was secured, Redmond argues Powell acted with deliberate indifference to the

prisoners’ serious medical needs by failing to promptly evacuate them from their

cells. But Redmond offers no evidence that satisfies the subjective prong of a

medical neglect claim. Nor does the record support a finding that any prisoner

was substantially harmed by the officer’s conduct. In fact, the record

demonstrates that rather than disregard the risks prisoners in Sections B and C

faced by remaining in their cells after the gas was released, Powell did his best to

swiftly evacuate them. Just minutes after the gas was released, Powell ordered the

opening of doors to air the facility out. And once the special operations team

secured Hill—about ten minutes after the gas was deployed—Powell ordered

Sections B and C evacuated.

      Redmond makes much of this ten-minute delay. In his view, the fact that

Powell did not immediately order the facility evacuated demonstrates he acted

with deliberate indifference. We disagree. Given the circumstances, we find it

wholly unsurprising that Powell did not immediately order a full evacuation. After

all, not only did the HVAC unit drawing in gas surprise Powell, but he also had a

                                         -18-
more pressing problem to deal with—securing Hill. Once Hill was secured,

Powell ordered the evacuation. Thus, Powell’s delay in ordering the evacuation

does not suggest he acted with deliberate indifference.

      Second, Redmond argues that Powell acted with deliberate indifference to

the medical needs of the prisoners in Sections A and D because he did not

evacuate them at all. Instead, to flush the gas out of their cells, he opened the

cells’ ports and placed an industrial fan by the door. Even assuming this violates

the Eighth Amendment, Redmond cites nothing that clearly establishes this right.

Nor would it be obvious to every reasonable prison official that to decontaminate

prisoners exposed to gas, the Eighth Amendment requires removing the prisoners

from their cells, rather than opening their cells’ ports and placing a fan by the

door. See Mullenix, 136 S. Ct. at 308. This right is therefore not clearly

established.

      On the shower claim, even assuming that failing to allow all prisoners to

shower violates the Eighth Amendment, Redmond cites no case clearly

establishing this right.

                    b.     Discouraging Prisoners from Seeking Medical
                           Treatment

      Redmond forfeited his argument that Powell violated the Eighth Amendment

by discouraging prisoners from seeking medical assistance because he




                                         -19-
inadequately briefed it. 6 Arguments are forfeited when they rest on bare assertions

and cursory arguments made in the opening brief. See, e.g., Leathers v. Leathers,

856 F.3d 729,750–51 (10th Cir. 2017). Redmond’s argument is cursory, and he

fails to explain what sufficiently serious injury the prisoners suffered.

      Even if Redmond had not forfeited this claim, qualified immunity would

shield Powell from liability because Redmond proffers no evidence that satisfies

the objective component of a medical neglect claim. Redmond claims prisoners

did not seek medical attention because Powell discouraged them from doing so.

Assuming this is true, to satisfy the objective component of a medical neglect

claim Redmond must show that this denial of medial care caused a sufficiently

serious injury. He has not done so.

      To be sure, the prisoners were injured by being exposed to CS gas. But that

injury is the subject of the excessive-force claim we have already addressed.

Redmond never alleges what injury could be caused by not seeing medical staff

after being exposed to gas. In fact, Redmond’s brief repeatedly notes that the

decontamination process for gas exposure involves showering and exposure to

fresh air, thus suggesting medical professionals could not have even alleviated the

      6
         In his opening brief, Redmond has only one conclusory sentence on this
claim. Aplt. Br. at 44. He also summarily states that Powell “discouraged
Prisoners from seeking [medical attention]” and there was “no legitimate
penological purpose to . . . actively discourage or disallow proper . . . medical
attention.” Id. All of these statements are within a section entitled “Powell
violated the Prisoners’ Eighth Amendment rights by denying them access to fresh
air and irrigation after the CS gas exposure.” Id. at 43.

                                         -20-
prisoners’ symptoms through some sort of professional medical care. And we are

aware of no prisoner who, in fact, asked for medical care and had it denied.

      In sum, Redmond forfeited his claim that Powell acted with deliberate

indifference to the prisoners’ serious medical needs in violation of the Eighth

Amendment. And had Redmond not forfeited this claim, Powell would

nonetheless be entitled to qualified immunity.
             3.    Other Eighth Amendment Claims

      Redmond makes two additional Eighth Amendment claims we can easily

dismiss. 7 First, he argues Nicholes and Powell created an unconstitutional

condition of confinement by insulting and intimidating the prisoners. But the

objective component of a conditions-of-confinement claim requires Redmond to

allege a condition that is either “sufficiently serious so as to deprive inmates of the

minimal civilized measure of life’s necessities” or “constitute[s] a substantial risk

of serious harm.” Shannon v. Graves, 257 F.3d 1164, 1168 (10th Cir. 2001). All

Redmond cites for the proposition that isolated insults meet either requirement is a

Supreme Court concurrence no other Justice joined. See Hudson v. McMillian,

503 U.S. 1, 16 (Stevens, J., concurring in part and concurring in the judgment).




      7
         Redmond also argues Powell created an unconstitutional condition of
confinement by failing to “establish prompt, verbal contact with inmates” after
the gassing to “alleviate their panic and anxiety.” Aplt. Br. at 44. We can easily
dismiss this argument, however, as Redmond cites no case to show this violates
any constitutional right, much less a clearly established one.

                                         -21-
He thus falls far short of meeting his burden of proving a constitutional violation

occurred.

      Second, Redmond argues Nicholes and Powell created an unconstitutional

condition of confinement by failing to adequately train prison staff on the use of

CS gas. But even assuming this violates the Eighth Amendment, Redmond fails to

cite anything that clearly established this right. Indeed, his brief cites only the

general conditions-of-confinement standard laid out in Farmer v. Brennan, 511

U.S. 825, 834 (1994). And as we discussed above, general propositions of law

usually do not clearly establish rights. See, e.g., Ashcroft, 563 U.S. at 742.

      C.     Utah Constitution Claims

      Lastly, Redmond claims Powell, Nicholes, and Crowther violated the Utah

Constitution’s unnecessary-rigor clause by exposing the prisoners to CS gas. The

clause, a variation on excessive-force principles, states that “[p]ersons arrested or

imprisoned shall not be treated with unnecessary rigor.” Utah Const. art. I, § 9.

      To recover under the clause, Redmond must establish, among other things,

that the prisoners suffered a flagrant violation of their constitutional rights. See

Jensen ex rel. Jensen v. Cunningham, 250 P.3d 465, 478 (Utah 2011). 8 The Utah

Supreme Court has explained that conduct must be “more than negligent” to

flagrantly violate the unnecessary-rigor clause. See Dexter v. Bosko, 184 P.3d

      8
        To recover monetary damages under the Utah Constitution, Redmond
would also need to show that existing remedies do not redress his injuries and
equitable relief would be inadequate. See Cunningham, 250 P.3d at 478.

                                          -22-
592, 597 (Utah 2008). Redmond’s Utah Constitution claim thus fails for the same

reason as his Eighth Amendment claims: the prison officials’ conduct

inadvertently—or, in other words, negligently—exposed the prisoners to gas.

      Redmond also sues Crowther in his official capacity and asks that we enjoin

Crowther and direct him to adopt and comply with written policies regarding the

deployment of gas. But Redmond lacks standing to sue for injunctive relief.

“Plaintiffs have the burden to demonstrate standing for each form of relief

sought.” Lippoldt v. Cole, 468 F.3d 1204, 1216 (10th Cir. 2006). And if a

plaintiff seeks injunctive relief based on the threat of future harm, the “threat of

injury must be both real and immediate, not conjectural or hypothetical.” City of

Los Angeles v. Lyons, 461 U.S. 95, 101–02 (1983).

      Redmond argues he has standing to sue for injunctive relief because the

defendants are “disregarding an objectively intolerable risk of harm” that a similar

situation with CS gas may occur. Aplt. Br. at 55. Yet he offers just speculation

that a similar incident will occur. True, Redmond claims the prison has failed to

“adopt[] a formal policy regarding the steps that should be undertaken to protect

innocent prisoners from secondary exposure.” Id. But Nicholes has implemented

a new procedure on his team to “take into account the HVA[C] system.” App.

865. Given this, Redmond’s argument that a similar incident will occur is

“contingent upon speculation or conjecture” and thus “beyond the bounds of a




                                          -23-
federal court’s jurisdiction.” Lippoldt, 468 F.3d at 1218. Redmond therefore

lacks standing to sue for injunctive relief.

      In sum, Redmond’s claim for monetary damages and injunctive relief under

the Utah Constitution fails.

                                 III. Conclusion

      The district court properly granted summary judgment. Redmond forfeited

his claim based on Powell discouraging prisoners from seeking medical attention,

and Powell and Nicholes are entitled to qualified immunity on all of Redmond’s

other Eighth Amendment claims. Redmond cannot sue for damages under the

Utah Constitution because he failed to show Powell and Nicholes flagrantly

violated the Utah Constitution. And Redmond lacks standing to sue for injunctive

relief under the Utah Constitution.

      We accordingly AFFIRM.




                                          -24-